        Case 2:19-cr-00237 Document 30 Filed on 06/09/21 in TXSD Page 1 of 4
                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                        IN THE UNITED STATES DISTRICT COURT                                  June 10, 2021
                        FOR THE SOUTHERN DISTRICT OF TEXAS                                Nathan Ochsner, Clerk
                              CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                          §
 Plaintiff,                                        §
                                                   §
   v.                                              §             CRIMINAL NO. 2:19-237
                                                   §
RICKY ANTHONY GALVAN,                              §
 Defendant.                                        §

                            MEMORANDUM OPINION & ORDER

         Pending before the Court is Defendant Ricky Anthony Galvan’s letter motion to serve his

federal sentence concurrently with his later-imposed state sentence. D.E. 29.

I. BACKGROUND

         In August of 2019, Defendant was sentenced to 80 months’ imprisonment after he pled

guilty to being a felon in possession of a firearm. At the time of sentencing, he faced pending

charges in Nueces County, Texas, for Possession of a Controlled Substance, Possession of

Marijuana, Tampering/Fabricating Physical Evidence, and Failure to Identify. Defendant states

that he ultimately took a plea deal in state court for 5 years’ imprisonment in the Texas Department

of Criminal Justice (TDCJ), to run concurrently with his federal sentence in this case. He is

currently in TDCJ custody and now moves the Court to order that his federal sentence is to run

concurrently with his state sentence.

II. LEGAL STANDARD

         “Well-settled federal law presumes that when multiple terms of imprisonment are imposed

at different times, they will run consecutively unless the district court specifically orders that they

run concurrently.” Free v. Miles, 333 F.3d 550, 553 (5th Cir. 2003); see also 18 U.S.C. § 3584(a);

Hunter v. Tamez, 622 F.3d 427 (5th Cir. 2010). Although a federal court has discretion to permit



                                                  1
      Case 2:19-cr-00237 Document 30 Filed on 06/09/21 in TXSD Page 2 of 4




the concurrent running of a yet-to-be imposed state sentence, the court must include an express

statement in the federal judgment; otherwise there is a presumption that the sentences run

consecutively. United States v. Hernandez, 234 F.3d 252, 256 (5th Cir. 2000).

III. ANALYSIS

       Defendant claims that his plea agreement with Nueces County, Texas, provided that his

state sentence was to run concurrently with his federal sentence in this case. The federal judgment

(D.E. 27), however, is silent. The presumption is that Defendant’s federal sentence runs

consecutively to his later-imposed state sentence, and the Court has limited authority to amend the

judgment.

       The record shows that the Court made no comment regarding concurrency at sentencing.

Because the written judgment accurately reflects the Court’s oral pronouncement, the Court has

no authority to correct Defendant’s sentence pursuant to Federal Rule of Criminal Procedure 36.

See United States v. Castro, 2011 WL 2412902, at *2 (S.D. Tex. June 15, 2011); see also United

States v. Roth, 359 F. App’x 453, 454–55 (5th Cir. 2009) (denying motion under Rule 36 to run

sentences concurrently where “[t]he judgment is consistent with the court’s verbal explanation of

the sentence” and “does not contradict anything that the judge said at the sentencing hearing”);

United States v. Nunez, 168 F. App’x 653, 654 (5th Cir. 2006) (district court made no clerical error

in its written judgments and did not err in denying Rule 36 motion, where judgment was silent as

to concurrency and court made no comment on concurrency at sentencing). The Court similarly

“has no authority to modify defendant’s judgment or otherwise ‘order,’ post-judgment, that the

sentences run concurrently or consecutively.” United States v. Torres, 2018 WL 3150678, at *2

(E.D.N.C. June 27, 2018) (citing Dillon v. United States, 560 U.S. 817, 824 (2010) (“‘[A] judgment

of conviction that includes [a sentence of imprisonment] constitutes a final judgment’ and may not



                                                 2
      Case 2:19-cr-00237 Document 30 Filed on 06/09/21 in TXSD Page 3 of 4




be modified by a district court except in limited circumstances.”) (quoting 18 U.S.C. § 3582(b))

(alterations in Dillon)).

        However, Defendant is not without recourse. “Under the BOP’s nunc pro tunc designation

procedure set forth in [BOP Program Statement] BOPPS 5160.05, ‘where a federal sentence was

imposed before a state sentence, the BOP may indirectly award credit for time served in state

prison by designating nunc pro tunc the state prison as the place in which the prisoner serves a

portion of his federal sentence.’” United States v. Jack, 566 F. App’x 331, 332 (5th Cir. 2014)

(quoting Pierce v. Holder, 614 F.3d 158, 160 (5th Cir. 2010)). BOPPS 5160.05 provides that an

inmate “may request a nunc pro tunc (i.e., occurring now as though it had occurred in the past)

designation” listing a state institution as his place of confinement, and “the Bureau must consider

an inmate’s request.” BOPPS 5160.05 § 9(b)(4).

        “‘The determination by federal authorities that [a defendant’s] federal sentence would run

consecutively to his state sentence is a federal matter which cannot be overridden by a state court

provision for concurrent sentencing on a subsequently-obtained state conviction.’” Leal, 341 F.3d

at 429 (quoting Bloomgren v. Belaski, 948 F.2d 688, 691 (10th Cir. 1991)); see also Fegans, 506

F.3d at 1104 (“It is well-settled that the state court’s intent is not binding . . . .”)). However, in

cases where the state court orders an inmate’s sentences to run concurrently but the federal court

is silent, “one might reasonably expect the BOP to exercise its discretion to weigh heavily what

the state judge did say rather than what the federal judge did not . . . .” Mangum v. Hallembaek,

824 F.3d 98, 103 (4th Cir. 2016) (emphasis in original).

        Finally, while a “district court has no authority under BOPPS 5160.05 to make a nunc pro

tunc designation, [] it may review a challenge to the BOP’s refusal to make such a designation in

a § 2241 petition.” Jack, 566 F. App’x at 332. See also Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir.



                                                  3
      Case 2:19-cr-00237 Document 30 Filed on 06/09/21 in TXSD Page 4 of 4




2000) (A writ of habeas corpus pursuant to 28 U.S.C. § 2241 is the appropriate vehicle in which

“a sentenced prisoner attacks . . . the prison authorities’ determination of its duration.”) (citations

omitted). A defendant is required to exhaust available administrative remedies through the BOP

before litigating the computation of his sentence in federal court. United States v. Wilson, 503 U.S.

329, 335 (1992) (citing 28 C.F.R. §§ 542.10–542.16 and collecting cases). Any challenge to the

BOP’s calculation of sentencing credit pursuant to § 2241 must be filed in the district where the

defendant is incarcerated. See Pack, 218 F.3d at 451. Defendant is currently incarcerated at TDCJ’s

Powledge Unit in Palestine, Texas, which is located in the Eastern District of Texas. Assuming

Defendant remains incarcerated in Palestine, he should file any § 2241 petition in the Eastern

District of Texas, after first exhausting his administrative remedies. 1

IV. CONCLUSION

        For the foregoing reasons, Defendant’s letter motion to serve his federal sentence

concurrently with his later-imposed state sentence (D.E. 29) is DENIED.

      It is so ORDERED this 9th day of June, 2021.




                                                 ____________________________________
                                                            JOHN D. RAINEY
                                                     SENIOR U.S. DISTRICT JUDGE




         1. Because Defendant is not currently in BOP custody, he may pursue his administrative remedies by
contacting:
                                Designation & Sentence Computation Center
                                       Grand Prairie Office Complex
                                           346 Marine Forces Dr.
                                          Grand Prairie, TX 75051

                                                    4
